       Case 2:07-cr-00737-ER Document 1087 Filed 02/10/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA           :       CRIMINAL ACTION
                                   :       NO. 07-737-2
            v.                     :
                                   :
JAMAL TURNQUEST.                   :
                                   :
                                   :


                                   ORDER


            AND NOW, this 10th day of February, 2021, upon

consideration of Defendant’s Motion for Compassionate Release

and the Government’s Response thereto, it is hereby ORDERED that

Defendant’s Motion (ECF No. 1073) is DENIED.1


1
      Defendant moves for compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A), which permits defendants to move the Court for a reduction of
a sentence for “extraordinary and compelling” reasons. Defendant argues,
inter alia, that the recent outbreak of COVID-19 at FCI Fort Dix provides an
extraordinarily and compelling basis for sentence reduction. He also argues
the Court should reduce his sentence in light of Amendment 782 to the
Sentencing Guidelines.

      In this case, no extraordinary and compelling basis exists for granting
compassionate release. Defendant has no medical issues placing him at an
increased risk of an adverse outcome from COVID-19. He tested positive for
the coronavirus in mid-December 2020 but, as of late December, remained
asymptomatic. Defendant’s remaining arguments, including that his good time
credit has been inaccurately calculated and that his actions evince
rehabilitation, do not constitute an extraordinary and compelling basis for
his release.

      Further, Defendant is ineligible for a reduction in his current
sentence under Amendment 782 because his sentence falls below the bottom of
the amended range. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(b)(2)(A).

      But even if the Court were to assume that reasons exist for granting
Defendant’s motion, the motion is nonetheless denied because the 18 U.S.C. §
3553(a) factors weigh against granting it. The Court must consider those
factors before granting a motion for a sentence reduction under the
compassionate release provision or Amendment 782. See 18 U.S.C. §
3582(c)(1)(A); id. § 3582(c)(2).
       Case 2:07-cr-00737-ER Document 1087 Filed 02/10/21 Page 2 of 2




           AND IT IS SO ORDERED.



                             /s/ Eduardo C. Robreno
                             EDUARDO C. ROBRENO, J.




      Not every § 3553(a) factor is applicable in the compassionate release
context. United States v. Rodriguez, No. 03-cr-00271, 2020 WL 1627331, at *11
(E.D. Pa. Apr. 1, 2020). The § 3553(a) factors applicable to sentence
reductions are (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) “the need for the sentence
imposed . . . to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense; . . . to afford
adequate deterrence to criminal conduct; . . . to protect the public from
further crimes of the defendant; and . . . to provide the defendant with
needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner;” and (3) “the need to
avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct.” Id. at *11–12 (quoting 18
U.S.C. § 3553(a)).

      The § 3553(a) factors do not warrant granting Defendant’s motion.
Defendant was convicted of conspiracy to distribute five kilograms or more of
cocaine and fifty grams or more of crack cocaine related to his role in a
large-scale drug distribution organization. Although Defendant’s advisory
guideline range was life imprisonment, the Court sentenced him to 264 months’
imprisonment. According to the Government, his projected release date is
August 8, 2030. Release from his sentence at this point would not protect the
public from further crimes of the Defendant, see 18 U.S.C. § 3553(a)(2)(C),
or reflect the seriousness of the underlying crimes, see id. § 3553(a)(2)(A).

      For these reasons, the Court will deny Defendant’s Motion for
Compassionate Release.

                                      2
